EXHIBIT 10.94

 

AMENDMENT

TO THE $110,000 PROMISSORY NOTE DATED May 22, 2018

 

The parties agree that $110,000 Promissory Note by and between Cool
Technologies, Inc. (“Company”) and Lucas Hoppel (“Holder”) is hereby amended as
follows:

 

Maturity Date: The Maturity Date shall be extended to February 28th, 2019.

 

Conversion Price: The Conversion Price in section 3(a)(ii) shall permanently be
changed to equal $0.025 cents.

 

ALL OTHER TERMS AND CONDITIONS OF THE $110,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated December 3rd,
2018 by signing below:

 



/s/ Tim Hassett

/s/ Lucas Hoppel

Tim Hassett

Lucas Hoppel

Cool Technologies, Inc.

Chief Executive Officer

 

 



 